Opinion issued October 18, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00685-CV
                           ———————————
    IN RE LANE-VALENTE INDUSTRIES (NATIONAL), INC., Relator



              Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Lane-Valente Industries,

challenges the trial court’s June 21, 2012 order denying its motion to rescind and

replace the trial court’s April 27, 2012 order to enforce the parties’ settlement

agreement.1


1
      The underlying case is Bovis Lend Lease, Inc. v. Lane-Valente Industries
      (National), Inc., Cause No. 2010-62701; In the 164th District Court of Harris
      County, The Honorable Alexandra Smoots-Hogan, presiding.
      We deny the petition for writ of mandamus.



                                PER CURIAM




Panel consists of Justices Bland, Massengale and Brown.




                                       2